 Case 2:19-cv-01448-JAK-FFM Document 42-2 Filed 02/03/20 Page 1 of 11 Page ID #:730



 1   Douglas A. Gravelle (SBN 166110)
     Hinson Gravelle & Adair LLP
 2   28470 Avenue Stanford, Suite 350
     Valencia, CA 91355
 3   Telephone: 661-294-0116
     Facsimile: 661-294-0134
 4   gravelle@hinsongravelle.com
 5   Attorneys for Defendants Thrifty Oil Co. and
     Tesoro Refining & Marketing Company LLC
 6

 7

 8
                           UNITED STATES DISTRICT COURT

 9
                          CENTRAL DISTRICT OF CALIFORNIA

10

11
     JAMES RUTHERFORD, an individual, ) Case No.: 2:19-cv-01448-JAK-FFMx
                                              )
                                              ) DEFENDANTS’ ADDITIONAL
12          Plaintiff,                        ) MATERIAL FACTS IN SUPPORT
                                              ) OF OPPOSITION TO PLAINTIFF’S
13      vs.                                   ) MOTION FOR SUMMARY
                                              ) JUDGMENT
14   USA GAS, a business of unknown           )
15   form; THRIFTY OIL CO., a California )) Hon. John A. Kronstadt
     corporation; and Does 1-10, inclusive, ) Action Filed: 12/20/18
16                                            ) Trial Date: Not Set Yet
                                              )
17          Defendants.                       ) Hearing Date: April 20, 2020
                                              ) Hearing Time: 8:30 a.m.
18                                            ) Hearing Courtroom: 10B
                                              )
19
                   Defendants Thrifty Oil Co. and Tesoro Refining & Marketing
20
     Company LLC (collectively, “Defendants”) respectfully submit this Additional
21
     Material Facts In Support of Opposition to Plaintiff’s Motion for Summary
22
     Judgment regarding additional material facts that bear on, or relate to, the issues
23
     raised by Plaintiff’s Motion for Summary Judgment.
24
                  For convenience and consistency, UF #17 to #60 below are the same
25
     as UF #1 to #44 in Defendants’ Motion for Partial Summary Judgment.
26
     ///
27
     ///
28
     ///

                                             1
                          Defendants’ Additional Material Facts
                              (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 42-2 Filed 02/03/20 Page 2 of 11 Page ID #:731



 1
      ADDITIONAL MATERIAL FACTS                           SUPPORTING EVIDENCE
 2
      Note: UF #17 to #60 Are the Same as UF #1 to #44 In Defendants’ Motion
 3                             for Partial Summary Judgment
 4
     17. Plaintiff alleges in both his original  Complaint (Dkt. 42-5, Exh. B, ¶15,

 5
     Complaint and his First Amended                p. 4) and First Amended Complaint

 6
     Complaint that the disabled parking stall      (Dkt. 42-6, Exh. C, ¶14, p. 4).

 7
     is an accessibility barrier because it

 8
     violates ADA Standard 302.

 9
     18. The surface of the disabled parking        Declaration of Neal Casper
10
     stall is asphalt, which is considered          (“Casper Decl.”) (Dkt. 42-11, ¶8).

11
     stable, firm and slip resistant.
12
     19. The surface of the disabled parking        Casper Decl. (Dkt. 42-11, ¶8).
13
     stall does not have any drainage grates or
14
     other constructed elements that have
15
     openings.
16   20. The May 8, 2019 Architectural              Arrington Report (Dkt. 42-9, Exh.
17   Barriers List / Report prepared by             F).
18   Plaintiff’s putative expert, Kenneth
19   Arrington (hereafter, the “Arrington
20   Report”) does not address the issue of
21   whether the disabled parking stall violates
22   ADA Standard Section 302.
23   21. Mr. Arrington reviewed the                 Arrington Deposition Transcript
24   Complaint before inspecting the Property       (“Arrington Depo.”) (Dkt. 42-8,
25   and if he did not believe a barrier alleged    Exh. E, pp. 16-17).
26   in the Complaint was, in fact, a barrier as
27   alleged, he did not discuss or include it in
28   the Arrington Report.


                                             2
                          Defendants’ Additional Material Facts
                              (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 42-2 Filed 02/03/20 Page 3 of 11 Page ID #:732



 1
     22. Plaintiff alleges in both his original      Complaint (Dkt. 42-5, Exh. B, ¶15,
 2
     Complaint and his First Amended                 p. 4) and First Amended Complaint
 3
     Complaint that the access aisle for the         (Dkt. 42-6, Exh. C, ¶14, p. 4).
 4
     disabled parking stall is an accessibility
 5
     barrier because it violates ADA Standard
 6
     302.
 7
     23. The surface of the access aisle for the     Casper Decl. (Dkt. 42-11, ¶8).
 8
     disabled parking stall is asphalt, which is
 9
     considered stable, firm, and slip resistant.
10
     24. The surface of the access aisle for the     Casper Decl. (Dkt. 42-11, ¶8).
11
     disabled parking stall does not have any
12
     drainage grates or other constructed
13
     elements that have openings.
14
     25. The Arrington Report does not               Arrington Report (Dkt. 42-9, Exh.
15
     address the issue of whether the access         F).
16
     aisle for the disabled parking stall violates
17
     ADA Standard Section 302.
18
     26. Mr. Arrington reviewed the                  Arrington Depo. (Dkt. 42-8, Exh. E,
19
     Complaint before inspecting the Property        pp. 16-17).
20
     and if he did not believe a barrier alleged
21
     in the Complaint was, in fact, a barrier as
22
     alleged, he did not discuss or include it in
23
     the Arrington Report.
24
     27. Plaintiff alleges in both his original      Complaint (Dkt. 42-5, Exh. B, ¶15,
25
     Complaint and his First Amended                 p. 4) and First Amended Complaint
26
     Complaint that the disabled parking stall       (Dkt. 42-6, Exh. C, ¶14, p. 4).
27
     and access aisle are an architectural
28
     barrier because they are not at the same

                                             3
                          Defendants’ Additional Material Facts
                              (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 42-2 Filed 02/03/20 Page 4 of 11 Page ID #:733



 1
     level.
 2
     28. The disabled parking stall and access      Casper Decl. (Dkt. 42-11, ¶9) and
 3
     aisle, are on the same asphalt surface at      Exhibit G (Dkt. 42-12).
 4
     the Property, adjacent to and flush against
 5
     each other, and there is no step, ledge, or
 6
     curb between the two elements.
 7
     29. The Arrington Report does not              Arrington Report (Dkt. 42-9, Exh.
 8
     address the issue of whether the disabled      F).
 9
     parking stall and access aisle are at the
10
     same level.
11
     30. Mr. Arrington reviewed the                 Arrington Depo. (Dkt. 42-8, Exh. E,
12
     Complaint before inspecting the Property       pp. 16-17).
13
     and if he did not believe a barrier alleged
14
     in the Complaint was, in fact, a barrier as
15
     alleged, he did not discuss or include it in
16
     the Arrington Report.
17
     31. Plaintiff alleges in both his original     Complaint (Dkt. 42-5, Exh. B, ¶15,
18
     Complaint and his First Amended                p. 4) and First Amended Complaint
19
     Complaint that there is not an accessible      (Dkt. 42-6, Exh. C, ¶14, p. 4).
20
     route from the disabled parking stall to
21
     the convenience store.
22
     32. There is a continuous, unobstructed        Casper Decl. (Dkt. 42-11, ¶10).
23
     asphalt pathway at least 36 inches wide
24
     from the disabled parking stall to the
25
     convenience store.
26
     33. The “running slopes” of that asphalt       Casper Decl. (Dkt. 42-11, ¶10).
27
     pathway do not exceed 5%, which is the
28
     maximum allowed under the Americans

                                             4
                          Defendants’ Additional Material Facts
                              (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 42-2 Filed 02/03/20 Page 5 of 11 Page ID #:734



 1
     with Disabilities Act (“ADA”) and
 2
     California Building Code (“CBC”).
 3
     34. Except for one small area (where           Casper Decl. (Dkt. 42-11, ¶10).
 4
     cross slopes measure 2.2% to 3%), the
 5
     “cross slopes” of that asphalt pathway do
 6
     not exceed 2.08% (the maximum allowed
 7
     under the ADA or CBC).
 8
     35. The cross-slopes of the asphalt            Casper Decl. (Dkt. 42-11, ¶10).
 9
     surface of the 4 feet immediately adjacent
10
     to and north of the small area (where
11
     cross-slopes are 2.2% to 3%) are under
12
     2.08%.
13
     36. Plaintiff alleges in both his original     Complaint (Dkt. 42-5, Exh. B, ¶15,
14
     Complaint and his First Amended                p. 4) and First Amended Complaint
15
     Complaint that there is not clear floor        (Dkt. 42-6, Exh. C, ¶14, p. 4).
16
     space in front of the sales counter as
17
     required by the ADA Standards for either
18
     a forward or parallel approach.
19
     37. The ADA only requires that one be          Casper Decl. (Dkt. 42-11, ¶13).
20
     able to make either a parallel or forward
21
     approach to the sales counter, not both.
22
     38. There is clear floor space greater than    Casper Decl. (Dkt. 42-11, ¶13) and
23
     30 inches by 48 inches in front of the         Exhibit H (Dkt. 42-13).
24
     sales counter, and thus there is clear floor
25
     space for a parallel approach as required
26
     by the ADA.
27
     39. The Arrington Report does not              Arrington Report (Dkt. 42-9, Exh.
28
     address the issue of whether there is          F).

                                             5
                          Defendants’ Additional Material Facts
                              (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 42-2 Filed 02/03/20 Page 6 of 11 Page ID #:735



 1
     sufficient clear floor space in front of the
 2
     sales counter for either a forward or
 3
     parallel approach.
 4
     40. Mr. Arrington reviewed the                 Arrington Depo. (Dkt. 42-8, Exh. E,
 5
     Complaint before inspecting the Property       pp. 16-17).
 6
     and if he did not believe a barrier alleged
 7
     in the Complaint was, in fact, a barrier as
 8
     alleged, he did not discuss or include it in
 9
     the Arrington Report.
10
     41. Plaintiff alleges in both his original     Complaint (Dkt. 42-5, Exh. B, ¶15,
11
     Complaint and his First Amended                p. 4) and First Amended Complaint
12
     Complaint that the accessible (i.e., lower) (Dkt. 42-6, Exh. C, ¶14, p. 4).
13
     portion of the sales counter is not the
14
     same depth as the upper portion of the
15
     sales counter in violation of Section 904.4
16
     of the ADA Standards.
17
     42. The lower portion of the sales counter Casper Decl. (Dkt. 42-11, ¶15).
18
     is not more than 34 inches above the
19
     finished floor.
20
     43. The length of the lower portion of the     Casper Decl. (Dkt. 42-11, ¶15).
21
     sales counter is more than 36 inches long.
22
     44. The sales counter (with the lower          Declaration of Metro Malasavage
23
     portion of it) has been in existence since     (“Malasavage Decl.”) (Dkt. 42-16,
24
     March 15, 2012.                                ¶¶ 7 – 10) and Exhibit K (Dkt. 42-
25
                                                    17).
26
     45. The sales counter (with the lower          Malasavage Decl. (Dkt. 42-16, ¶¶ 7
27
     portion of it) has not been modified since     – 10) and Exhibits D (Dkt. 42-7)
28
     March 15, 2012.                                and K (Dkt. 42-17)

                                             6
                          Defendants’ Additional Material Facts
                              (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 42-2 Filed 02/03/20 Page 7 of 11 Page ID #:736



 1
     46. There was no depth requirements in          Casper Decl. (Dkt. 42-11, ¶16).
 2
     the 1991 ADA Accessibility Guidelines,
 3
     which were the predecessor to the current
 4
     (2010) ADA Standards.
 5
     47. Presuming the sales counter (with the       Casper Decl. (Dkt. 42-11, ¶16).
 6
     lower portion of it) has been in existence
 7
     since March 15, 2012 and not modified
 8
     since then, the sales counter is not subject
 9
     to the new depth requirements that first
10
     became effective in Section 904.4 of the
11
     current (2010) ADA Standards.
12
     48. The Arrington Report does not               Arrington Report (Dkt. 42-9, Exh.
13
     address the issue of whether the sales          F).
14
     counter violates the depth requirement in
15
     section 904.4 of the ADA Standards.
16
     49. Mr. Arrington reviewed the                  Arrington Depo. (Dkt. 42-8, Exh. E,
17
     Complaint before inspecting the Property        pp. 16-17).
18
     and if he did not believe a barrier alleged
19
     in the Complaint was, in fact, a barrier as
20
     alleged, he did not discuss or include it in
21
     the Arrington Report.
22
     50. The ADA does not have standards or          Casper Decl. (Dkt. 42-11, ¶17).
23
     requirements for the length of disabled
24
     parking stalls.
25
     51. The alleged “van accessible space at        Casper Decl. (Dkt. 42-11, ¶18).
26
     the east side of the store” is not a disabled
27
     parking stall.
28



                                             7
                          Defendants’ Additional Material Facts
                              (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 42-2 Filed 02/03/20 Page 8 of 11 Page ID #:737



 1
     52. Because this stall is not a disabled      Casper Decl. (Dkt. 42-11, ¶18).
 2
     parking stall, it is not required to comply
 3
     with the disabled parking stall
 4
     requirements of the ADA or CBC.
 5
     53. Any signs identifying this space as a     Casper Decl. (Dkt. 42-11, ¶18).
 6
     disabled parking stall have been removed.
 7
     54. The former blue paint striping on the     Casper Decl. (Dkt. 42-11, ¶18).
 8
     surface of this space is blacked out.
 9
     55. While some black paint has worn off,      Casper Decl. (Dkt. 42-11, ¶18).
10
     thus allowing some of the former blue
11
     paint to be visible on the surface, this is
12
     not a violation of the ADA or CBC, nor
13
     does it make it a disabled parking stall.
14
     56. In preparing the Arrington Report,        Arrington Depo. (Dkt. 42-8, Exh. E,
15
     Mr. Arrington assumed the former “van         pp. 12-14).
16
     accessible space at the east side of the
17
     store” was not a disabled parking stall
18
     (and any references in the Arrington
19
     Report regarding the same is only meant
20
     to describe changes that would be
21
     required if it was converted to a disabled
22
     parking stall).
23
     57. Mr. Arrington testified that since he     Arrington Depo. (Dkt. 42-8, Exh. E,
24
     could not find the accessible route, he       pp. 64-65).
25
     concluded one did not exist.
26
     58. There is an accessible route from the     Casper Decl. (Dkt. 42-11, ¶19) and
27
     city sidewalk to the convenience store        Exhibit J (Dkt. 42-15).
28
     that one may take by entering onto the

                                             8
                          Defendants’ Additional Material Facts
                              (2:19-cv-01448-JAK-FFMx)
 Case 2:19-cv-01448-JAK-FFM Document 42-2 Filed 02/03/20 Page 9 of 11 Page ID #:738



 1
     northeast portion of the Property directly
 2
     from the sidewalk and then traversing
 3
     south to the convenience store.
 4
     59. Along the route described                  Casper Decl. (Dkt. 42-11, ¶19).
 5
     immediately above, one may travel
 6
     without encountering a running slope
 7
     greater than 5% or a cross-slope greater
 8
     than 2.08%.
 9
     60. There is no requirement that the           Casper Decl. (Dkt. 42-11, ¶19).
10
     accessible route be marked on the
11
     pavement, identified with signs, or
12
     separated from vehicular traffic.
13
       Additional Materials Facts That Are Not UF in Defendants’ Motion for
14
                                Partial Summary Judgment
15
     61. Thrifty Oil acquired its fee interest in   Malasavage Decl. (Dkt. 42-16, ¶11).
16
     the Property in 1989.
17
     62. In 1989 the Property was already           Malasavage Decl. (Dkt. 42-16, ¶11).
18
     improved with the service station
19
     (including the convenience store) that
20
     exists at the Property today.
21
     63. The ADA Standards and CBC do not           Casper Decl. (Dkt. 42-11, ¶7).
22
     use the phrase “uneven surface”.
23
     64. There is no requirement in the ADA         Casper Decl. (Dkt. 42-11, ¶10).
24
     or CBC that the pathway from the
25
     disabled parking stall to the convenience
26
     store be marked with cross-hatching or
27
     run in a perfectly straight line.
28



                                             9
                          Defendants’ Additional Material Facts
                              (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-2 Filed 02/03/20 Page 10 of 11 Page ID
                                        #:739


 1
      65. Plaintiff testified during his           Rutherford Deposition Transcript
 2
      deposition that he has difficulty walking    (“Rutherford Depo.”) (Dkt. 42-10,
 3
      or standing only “on occasion”.              Exh. L, 62:1-4).
 4
      66. Plaintiff testified during his           Rutherford Depo. (Dkt. 42-10, Exh.
 5
      deposition that any use of his wheelchair    L, 68:12-15).
 6
      (which is not mechanized) is infrequent
 7
      (or more specifically, “not often”).
 8
      67. Plaintiff testified during his           Rutherford Depo. (Dkt. 42-10, Exh.
 9
      deposition that he uses a rollator only      L, 66:19-67:10).
10
      about 20% of the time he patronizes
11
      businesses.
12
      68. Plaintiff testified during his           Rutherford Depo. (Dkt. 42-10, Exh.
13
      deposition that he patronizes businesses     L, 66:16-18).
14
      without using a rollator.
15
      69. Plaintiff testified during this          Rutherford Depo. (Dkt. 42-10, Exh.
16
      deposition that he is not sure why he went L, 39:18).
17
      to the Property on May 17, 2018.
18
      70. Plaintiff testified during his           Rutherford Depo. (Dkt. 42-10, Exh.
19
      deposition that he could not recall          L, 39:7-9).
20
      “anything” about his May 17, 2018 visit
21
      to the Property.
22
      71. Plaintiff testified during his           Rutherford Depo. (Dkt. 42-10, Exh.
23
      deposition that he could not recall          L, 39:10-12).
24
      encountering any problems during his
25
      May 17, 2018 visit to the Property.
26
      72. Plaintiff testified during his           Rutherford Depo. (Dkt. 42-10, Exh.
27
      deposition it was possible he used neither   L, 87:15-21).
28
      a rollator nor cane when he visited the

                                              10
                           Defendants’ Additional Material Facts
                               (2:19-cv-01448-JAK-FFMx)
     Case 2:19-cv-01448-JAK-FFM Document 42-2 Filed 02/03/20 Page 11 of 11 Page ID
                                        #:740


 1
      Property on May 17, 2018.
 2
      73. Plaintiff testified during his            Rutherford Depo. (Dkt. 42-10, Exh.
 3
      deposition that he did not believe the        L, 57:22-58:10).
 4
      parking space on the east side of the store
 5
      was a disabled parking stall.
 6
      74. Plaintiff testified during his            Rutherford Depo. (Dkt. 42-10, Exh.
 7
      deposition that when he visited the           L, 45:2-46:18).
 8
      Property in August of 2019, he just drove
 9
      across the Property (without getting out
10
      of his car) to see if any changes had been
11
      made at the Property.
12

13
     Dated: February 3, 2020                        Hinson Gravelle & Adair LLP
14

15
                                                    s/ Douglas Gravelle
16                                                  Douglas A. Gravelle, Attorneys for
17
                                                    Thrifty Oil Co. and Tesoro Refining
                                                    & Marketing Company LLC
18

19

20

21

22

23

24

25

26

27

28



                                              11
                           Defendants’ Additional Material Facts
                               (2:19-cv-01448-JAK-FFMx)
